Title: To George Washington from Major General John Sullivan, 3 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General,
            Providence Septemer 3d 1778
          
          I had Last night the honor of Receiving your Excellenceys Favor of the first Instant
            & impatiently wait your Excellenceys Sentiments on The Steps I have taken Since
            the 29th ult. an Account of which has been Transmitted by Major Morris.
          The Justice of the observations in your Excellenceys Letter Respecting the Departure of
            the French Fleet are So obvious That if a Consciousness of my Duty to yield implicit
            obedience to your Excellenceys Commands did not Ever make that obedience a pleasure The
            Reasoning alone must have pointed out the part I have to Act—I have the pleasure to
            Inform your Excellencey That Though the first Struggles of passion on So important a
            Disappointment were Scarcly to be Restrained: Yet in a few Days by Taking advantage of
            the Subsiding passion I found means to Restore the former harmony between the American
            & French officers of the Army. The Count DEstaing & myself are in the
            Same friendship as heretofore. The Reason of the Protest has been Explained to him & he is now perfectly Satisfied he has offered to
            come on with his Land Forces & do every thing which I may Request of him
            & his Troops but This Step has become unnecessary—The Reason of Drawing the
            Protest was this: The Count himself wished to Remain with us but was by his Captains
            overruled in Council as Deviating from the voice of his Council would be attended with
            ill Consequences to him in Case of misfortune it was Supposed that The protest might
            Justify his Deviating from the voice of the Council & Acting a part agreable to
            his own Sentiments & those of the Coopperating Army. prudence Dictated it as our
            Duty to keep it Secret from all but him your Excey & the Congress & no
            publication of it was Ever thought of on our part & your Excy may Rely on my
            Exertions to prevent it—Every thing in my power Shall be Done for Repairing the Injury
            Sustained by the French Fleet. The Fleet off Boston Harbor of which I gave your Excy an
            Account yesterday are Eight Ships of the Line ten Frigates one Sloop & a
            Schooner There can be no Doubt of its being Lord Howes Fleet watching the motions of the
            French Fleet to facilitate the Relief of Rhode Island & perhaps to Cover the
            Retreat of the British Army from Rhode Island & New York to other places where
            they are more needed. Those Ships were out of Sight yesterday morning Eight of Clock but
            I hear they afterward hove in Sight again. The Report here is That Six thousand Troops
            have arrived at Newport. I know they are numerous but cannot as yet ascertain the
              number your Excellencey will please to Transmit Copy
            of This Letter to Congress & believe me  to be with Every
            Sentiment of gratitude Respect & Esteem your Excellenceys most obedt &
            very Humble Servant
          
            Jno. Sullivan
          
        